Exhibit 10.53

 

 

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Executive Employment Agreement (“Amendment
Agreement”) is entered into as of April 15, 2016 (the “Effective Date”) by and
between OmniComm Systems, Inc. (the “Company”) and Stephen Johnson (the
“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated
September 4, 2006 (“Employment Agreement”), and

 

WHEREAS, the Company and Executive desire to amend the terms of the Employment
Agreement as described herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated in this Amendment Agreement as if fully set forth below, and the
mutual covenants and agreements contained herein, the parties hereto agree as
follows:

 

 

1.

Section 2 of the Employment Agreement is hereby amended as follows (i) deleting
the first sentence and replacing said sentence to read as follows: “2. Term and
Termination. This Agreement shall commence on January 1, 2016 for a term of
one-year and shall automatically renew for successive one-year terms unless
terminated by:”, (ii) the separate subsection (a) shall be deleted entirely, and
subsections (b), (c) and (d) shall be reordered as (a), (b) and (c), and (iii)
deleting the carry-over sentence following the reordered subsections and
replacing said sentence to read as follows: “The exercise of the Company’s or
the Executive’s right to terminate this Agreement pursuant to clause (b) or (c)
hereof, as the case may be, shall not abrogate the rights and remedies of the
terminating party in respect of the breach giving rise to such termination.”

 

 

2.

Section 3(a) of the Employment Agreement is hereby amended by deleting the first
sentence and replacing said sentence to read as follows: “During the term of his
employment, the Company shall pay the Executive an annual salary of $315,150.”

 

 

3.

Section 3(d) of the Employment Agreement is hereby amended by deleting the
sentence entirely and subsection 3(e) shall be reordered as 3(d).

 

 

4.

Section 4 of the Employment Agreement is hereby amended by deleting the first
sentence and replacing said sentence to read as follows: “4. Duties. The
Executive shall be employed as President and Chief Operating Officer for the
Company and, subject to the direction of the Board of Directors and the
Company’s officers designated by the Board of Directors, shall perform and
discharge well and faithfully the duties which may be assigned to him from time
to time by the Company in connection with the conduct of its business.

 

 

5.

Section 11 of the Employment Agreement is hereby amended by deleting the
provisions therein and replacing the provisions to read as follows: “Any notice
required or permitted to be given under this Agreement shall be sufficient if in
writing and personally delivered or sent by nationally recognized overnight
delivery service or by registered mail to the Company at its then principle
executive offices or to the Executive at his address of record contained in the
Company’s personnel records, or as updated by any notification of change of
address from the United States Postal Service.

 

 
 

--------------------------------------------------------------------------------

 

 

 

6.

Except as expressly provided in this Amendment Agreement, other terms,
conditions and provisions of the Employment Agreement shall continue in full
force and effect as provided therein.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
Agreement as of the date set forth in the first paragraph above.

 



 

OmniComm Systems, Inc. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cornelis F. Wit

 

 

 

Cornelis F. Wit, Chief Executive Officer

 



 

 



  Executive        

 

 

 

 

  /s/ Stephen E. Johnson     Stephen E. Johnson  



 

 

Page 2 of 2